          Case 4:20-cv-00177-RGE-HCA Document 1 Filed 06/05/20 Page 1 of 5



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF IOWA
                                        CENTRAL DIVISION


RIGOBERTO ARIAS,                                                CASE NO: 4:20-cv-177

           Plaintiff,
                                                                NOTICE OF REMOVAL
v.

CACTUS FARMS, LLC

           Defendant.


TO THE HONORABLE UNITED STATES DISTRICT COURT:

           COMES NOW the Defendant Cactus Farms, LLC (“Defendant”)1 and files this Notice of

Removal (“Notice”) of this suit from the Iowa District Court for Clark County, Iowa, Case No.

LACV012760, to this United States District Court for the Southern District of Iowa, Central

Division, pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446, because this action was brought on

a claim arising under the laws of the United States, with other claims so related to this federal

question such that they form part of the same case or controversy, stating to the Court as follows:

                                              INTRODUCTION

           1.      Rigoberto Arias (“Plaintiff”) filed an action (the “Lawsuit”) in the Iowa District

Court for Clark County on April 29, 2020.

           2.      The Lawsuit alleges one count: “VIOLATION OF THE FAMILY MEDICAL

LEAVE ACT - INTERFERENCE.”

           3.      Defendant was served on May 20, 2020.

           4.      Defendant has not filed an answer in the Lawsuit.



1
    Proper name of the defendant is Cactus Family Farms, LLC.

                                                         1
       Case 4:20-cv-00177-RGE-HCA Document 1 Filed 06/05/20 Page 2 of 5



                                  GROUNDS FOR REMOVAL

A.      This Court has Original Jurisdiction over the Lawsuit.

        5.      Defendant timely files this Notice within the 30-day time of 28 U.S.C. §

1446(b)(1).

        6.      Section 1441(a) provides, “[A]ny civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant .

. . to the district court of the United States for the district and division embracing the place where

such action is pending.”

        7.      The United States District Courts have original jurisdiction of all civil actions

arising under the laws of the United States. 28 U.S.C. § 1331.

        8.      The Family Medical Leave Act (the “FMLA”), codified at 29 U.S.C. §§ 2601–

2654, is a law of the United States over which the District Courts have original jurisdiction and

thus removal is proper.

B.      The Clarke County Lawsuit Court Records are attached.

        9.      True and correct copies of all pleadings, process, orders, and other filings in the

Lawsuit are attached to and filed with this Notice, as required by 28 U.S.C. §§ 1446(a) and 1449.

C.      There are No Motions Pending in the Clarke County Lawsuit.

        10.     Once this matter is removed, Defendant expects to file a responsive pleading to

Plaintiff’s Petition. There is no motion currently pending for resolution by the Court in advance

of removal.

D.      All Counsel and Law Firms who have appeared are Identified Here.

        11.     The counsel listed below have appeared in the Clarke County District Court to

represent the parties to this matter:



                                                  2
       Case 4:20-cv-00177-RGE-HCA Document 1 Filed 06/05/20 Page 3 of 5



On behalf of Plaintiff:                              On behalf of Defendant:

Madison Fiedler-Carlson                              Danielle Smid
David Albrecht                                       BROWN, WINICK, GRAVES, GROSS
FIEDLER LAW FIRM, P.L.C.                             AND BASKERVILLE, P.L.C.
8831 Windsor Parkway                                 666 Grand Avenue, Suite 2000
Johnston, Iowa 50131                                 Des Moines, Iowa 50309-2510
Telephone: 515.254.1999                              Telephone: 515.242.2400
Facsimile: 515.254.9923                              Facsimile: 515.242.2488
E-mail: madison@employmentlawiowa.com                E-mail: danielle.smid@brownwinick.com
E-mail: david@employmentlawiowa.com
                                                     MULLIN HOARD & BROWN, LLP
                                                     Shawn D. Twing
                                                     500 S. Taylor, Suite 800, P.O. Box 31656
                                                     Amarillo, Texas 79120-1656
                                                     Phone: 806-372-5050
                                                     Fax: 806-372-5086
                                                     E-mail: stwing@mhba.com
                                                     Elizabeth A. Chermel
                                                     2515 McKinney Avenue, Suite 900
                                                     Dallas, Texas 75201
                                                     Phone: 214-754-0040
                                                     Fax: 214-754-0043
                                                     E-mail: bchermel@mhba.com

E.     Venue is Proper in this District and Division.

       12.     The Southern District of Iowa, Central Division, embraces Clarke County, Iowa,

which is the State District Court in which this Lawsuit was pending.

       13.     Plaintiff alleges the acts of which they complain occurred in Clarke County, Iowa.

F.     Defendant will File this Notice with the State District Court.

       14.     Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly file a copy of this

Notice and a Notice of Filing of Notice of Removal with the district clerk of the Iowa District

Court for Clarke County, Iowa, and will give written notice thereof to all adverse parties.




                                                 3
       Case 4:20-cv-00177-RGE-HCA Document 1 Filed 06/05/20 Page 4 of 5



                                NON-WAIVER OF DEFENSES

        15.    By removing this action from the Iowa District Court for Clarke County to this

United States District Court, Defendant does not waive any defenses available to it and expressly

reserves all such defenses.

        16.    By removing this action from the Iowa District Court for Clarke County to this

United States District Court, Defendant does not admit any of the allegations made in Plaintiff’s

Petition.

                                         CONCLUSION

        17.    For the reasons stated in this Notice, removal of the Lawsuit from the Iowa

District Court for Clarke County to this District and Division is proper under 28 U.S.C. §§ 1331,

1441(a), and 1446, because this Court has original jurisdiction over the claims asserted therein.

        WHEREFORE, PREMISES CONSIDERED, Defendant requests the Court remove

the action to the United States District Court for the Southern District of Iowa, Central Division.


Dated: June 5, 2020.                          Respectfully submitted,


                                               /s/ Danielle D. Smid
                                              Danielle D. Smid, AT0002148
                                              BROWN, WINICK, GRAVES, GROSS
                                              AND BASKERVILLE, PLC
                                              666 Grand Avenue, Suite 2000
                                              Des Moines, Iowa 50309-2510
                                              Telephone: 515-242-24015
                                              Facsimile: 515-323-8515
                                              E-mail: danielle.smid@brownwinick.com

                                              /s/ Shawn D. Twing
                                              MULLIN HOARD & BROWN, LLP
                                              Shawn D. Twing [pro hac vice pending]
                                              Texas SBN: 00798008
                                              500 S. Taylor, Suite 800, P.O. Box 31656
                                              Amarillo, Texas 79120-1656

                                                 4
      Case 4:20-cv-00177-RGE-HCA Document 1 Filed 06/05/20 Page 5 of 5



                                             Telephone: 806-372-5050
                                             Facsimile: 806-372-5086
                                             E-mail: stwing@mhba.com
                                             Elizabeth A. Chermel [pro hac vice pending]
                                             Texas SBN 24064027
                                             2515 McKinney Avenue, Suite 900
                                             Dallas, Texas 75201
                                             Telephone: 214-754-0040
                                             Facsimile: 214-754-0043
                                             E-mail: bchermel@mhba.com

                                             ATTORNEYS FOR DEFENDANT




                                CERTIFICATE OF SERVICE

       I certify that on June 5, 2020, I electronically filed the foregoing with the Clerk of Court
using the CM/ECF system, which will send notification of such filing to all counsel of record
registered with the CM/ECF system.
       Madison Fiedler-Carlson
       David Albrecht
       FIEDLER LAW FIRM, P.L.C.
       8831 Windsor Parkway
       Johnston, Iowa 50131
       Telephone: 515.254.1999
       Facsimile: 515.254.9923
       Email: madison@employmentlawiowa.com
       Email: david@employmentlawiowa.com

       ATTORNEYS FOR PLAINTIFF

                                                     /s/ Gabrielle Foshe, Legal Assistant
                                                     Gabrielle Foshe




                                                5
